QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 8/19/2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (as described on pg. 9, lines 29-36; pg. 10, lines 1-3, 26-34 of the Specification as originally filed).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase "for example" in the limitation “a value, for example a brightness value” in line 7 of the claim renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 11 is rejected due to its dependence on indefinite Claim 10.

Claim 12 recites the limitation "the absorber (500)" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests either amending it to be --an 

Appropriate correction is required.

Allowable Subject Matter
Claims 1-9 are allowed.

Claims 10-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A light module for a motor vehicle headlamp, which light module comprises at least one optoelectronic component (300), which is arranged in a main emission direction of a first illuminant (110), and which has a controllable arrangement of a plurality of micromirrors (310), which micromirrors (310) are arranged in the form of a two-dimensional matrix, with rows and columns, and can be pivoted independently of one another into a first and a second position, wherein micromirrors (310) that are located in the first position deflect light beams which are emitted by the first illuminant (110) onto at least one projection optical unit (400), which at least one projection optical unit (400) is designed to produce a light distribution or part of a light distribution; at least one control device (200), which is designed to control the first illuminant (110) and the micromirrors (310) of the optoelectronic component (300); and a sensor means (600) and a second illuminant (120), wherein the control device (200) is wherein the micromirrors (310) that are located in the first position deflect the light beams, which can be emitted by the second illuminant (120), onto the sensor means (600), the sensor means (600) is designed to detect the light beams of the second illuminant (120) deflected by the micromirrors (310) onto the sensor means (600), so as to obtain a value, and to transmit this value to the control device (200), which control device (200) compares the value with a predefined threshold value stored in a memory, and the control device (200) (i) prevents the first illuminant (110) from being switched on when the predefined threshold value is reached, or (ii) switches on the first illuminant (110) when the value falls below the predefined threshold value” (emphasis added).
Although light modules for motor vehicle headlamps are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitation(s) in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 1.

Claims 2-12 depend on Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, .

This application is in condition for allowance except for the following formal matters: 
The objection to the Drawings and the rejection of Claims 10-12 under 35 U.S.C. 112(b).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875